Case 6:20-cv-00571-MJJ-PJH Document 219 Filed 12/08/20 Page 1 of 3 PageID #: 2272




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

  ENDURANCE AMERICAN                        CIVIL ACTION NO. 6:20-CV-00571
  INSURANCE CO.
                                            JUDGE JUNEAU
  VERSUS
                                            MAGISTRATE JUDGE HANNA
  CHEYENNE PARTNERS, LLC, ET
  AL.


                                    JUDGMENT

        THIS MATTER was referred to United States Magistrate Judge Patrick J.

  Hanna for consideration of two Motions to Dismiss Counterclaims filed by Plaintiff-

  in-interpleader Endurance Insurance Co. Rec. Docs. 138, 195. The Magistrate Judge

  issued two reports and recommendations, each recommending denial of the Motion.

  Rec. Docs. 214, 217. After an independent review of the record, and noting the

  absence of any objection, this Court concludes that the Magistrate Judge’s reports

  and recommendations are correct and adopts the findings and conclusions therein as

  its own. Accordingly,

         IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

   the report and recommendation, Rec. Doc. 214, the Motion to Dismiss the

   Counterclaims filed by the following Defendants-in-interpleader: Mignone Denay

   Crisp, individually and as administratrix of the Estate of Robert Vaughn Crisp II;
Case 6:20-cv-00571-MJJ-PJH Document 219 Filed 12/08/20 Page 2 of 3 PageID #: 2273




   Stephen Wade Berzas and MacKenzie Berzas, individually and on behalf of their

   four minor children M.B., G.B., C.B., and K.B.; Kristie Danielle Britt and Robert

   E. Britt, Jr., individually and on behalf of their minor son R.E.B., and Andy

   Truxillo; Stephen Ensminger, Jr., individually and on behalf of his late wife Carley

   McCord Ensminger; Michael Christopher Vincent, individually and in his capacity

   as administrator of the Estates of Gretchen David Vincent and Michael Walker

   Vincent, respectively; and, Megan Thomas, Rec. Doc. 138, is DENIED.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that,

   consistent with the report and recommendation, Rec. Doc. 217, the Motion to

   Dismiss the Counterclaims filed by the following Defendants-in-interpleader:

   Megan Thomas and Allen Richardson on behalf of their minor child I.R.; Rayna

   Ledet, individually and on behalf of her minor child D.M.; Rayna Ledet and

   Rodney Gardner on behalf of their minor children R.G. and R.G.; Ashley Ballard,

   individually; Ashley Ballard and Anthony Boudreaux on behalf of their minor

   children A.B. and A.B.; and, Ashley Ballard and Roy Nora on behalf of their minor

   child A.B., Rec. Doc. 195, is DENIED.




                                        Page 2 of 3
Case 6:20-cv-00571-MJJ-PJH Document 219 Filed 12/08/20 Page 3 of 3 PageID #: 2274




         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 8th day of

   December, 2020.




                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
